Citation Nr: 0732962	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for alpha-1 antitrypsin 
deficiency (A1AD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for alpha-1 antitrypsin 
deficiency (A1AD).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A1AD is a genetic disorder that was not clinically 
identified until more than 20 years after separation from 
active service and is not related to service on a direct 
basis or by aggravation.


CONCLUSION OF LAW

A1AD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim of entitlement to service 
connection for A1AD was received in September 2004.  He was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in October 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant private and VA 
treatment records pertaining to his claimed A1AD disability 
have been obtained and associated with his claims file.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his 
claim.  

VA need not conduct an examination with respect to the claim 
on appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
claimed A1AD disability may be associated with his military 
service.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9.  There are, however, certain limited 
exceptions to this rule.  Service connection may be granted 
for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82-90 (July 18, 1990). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis
 
The veteran contends that he currently suffers from A1AD 
related to exposure to  dust as well as diesel, propane, and 
gasoline fumes during active service.  Considering the claim 
in light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claim.

The veteran's service medical records do not reflect any 
complaints, findings, or diagnoses of A1AD or any associated 
pulmonary or liver condition.  Chest X-ray films in March 
1968 (induction physical examination), April 1969 (for food 
service duty), and at the time of his separation physical 
examination in February 1970, were negative for pertinent 
pathology.

A post-service private July 2000 chest X-ray report listed an 
impression of chronic obstructive lung disease and six 
millimeter nodular density of the left mid to lower chest.  
However, an additional July 2000 CT with contrast revealed no 
pulmonary nodules.

Private medical evidence dated from January to April 2004 
from Southern Medical Associates details findings of chronic 
obstructive pulmonary disease (COPD) secondary to A1AD as 
well as a history of A1AD which affects pulmonary parameters.  
Private medical records dated in July 2004 from this 
treatment provider show the veteran was treated for A1AD with 
both pulmonary and liver involvement with findings of COPD 
and elevated liver functioning tests secondary to A1AD.  
Pulmonary function test results dated in July 2004 note the 
veteran's history of smoking prior to 1989 and detail 
findings of severe obstruction with reduced forced vital 
capacity (FVC).

In private medical records dated from May 2000 to September 
2004, Dr. B. noted subjective complaints of shortness of 
breath and objective findings of chronic obstructive 
pulmonary disease (COPD), severe airflow obstruction, and 
A1AD.  In an April 2001 treatment record, Dr. B. noted that 
the veteran had only experienced A1AD symptomatology during 
the last three years and that his brother had recently been 
diagnosed with severe liver disease.  

Additional private medical records from Dr. S. were 
associated with the veteran's claims file.  In an August 2001 
initial evaluation, the private physician noted a family 
history of liver disease secondary to A1AD and subjective 
complaints of progressive dyspnea over the last three years.  
Dr. S. listed an assessment of moderately severe obstructive 
lung disease without significant cough most consistent with 
pulmonary emphysema in his August 2001 report.  An August 
2001 chest X-ray revealed an impression of emphysema with 
bibasilar predominance consistent with the given diagnosis of 
A1AD.  In a September 2004 follow-up evaluation, this private 
physician noted continued findings of A1AD and listed an 
assessment of progressive spirometric decline of emphysema.  

VA outpatient treatment notes dated from August 2000 to 
December 2004 reveal findings of shortness of breath, slowly 
declining pulmonary function, and COPD with A1AD.

As an initial matter, the Board has considered the 
aggravation theory of entitlement to service connection.  
However, in this case, there is no clear and unmistakable 
evidence that the veteran's diagnosed A1AD pre-existed his 
military service or that the condition was aggravated by such 
service.  As service medical records are void of any 
complaint, treatment, or diagnosis for any pulmonary 
disability, liver disability, or A1AD during active service, 
VA concedes that the veteran's pulmonary condition and liver 
functioning were sound at entry into service, as shown by the 
evidence of record.  Further, A1AD was not diagnosed until 
more than 20 years after service.  Consequently, the Board 
finds that the presumption of soundness at entry into service 
is not rebutted by the evidence of record.  

Therefore, the Board will now consider the veteran's claim 
for entitlement to service connection on a direct basis.  As 
noted above, service medical records do not reveal any 
findings, diagnosis, or treatment of any pulmonary 
disability, liver disability, or A1AD during active service.  
Objective medical findings of A1AD, emphysema, COPD, or any 
other pulmonary or liver manifestations are first shown more 
than 20 years after separation from active service and cannot 
be presumed to have been incurred during service.  The Board 
also notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  Significantly, the record also includes no 
competent medical opinion establishing a nexus or medical 
relationship between the veteran's current disability 
diagnosed post-service and his active service, and neither he 
nor his representative has presented, identified, or alluded 
to the existence of, any such opinion.

The Board additionally observes that the veteran has referred 
to other Board decisions in August 2005 correspondence in an 
effort to support his claim.  Although the Board strives for 
consistency in issuing its decisions, previously issued 
decisions will be considered binding only with regard to the 
specific case decided.  Prior decisions in other appeals may 
be considered in a case to the extent that they reasonably 
relate to the case, but each case presented to the Board will 
be decided on the basis of the individual facts of the case 
in light of the appellate procedures and substantive law. See 
38 C.F.R. § 20.1303 (2006).  Therefore, while the Board has 
considered the veteran's reference to other decisions, they 
are not binding and do not control the outcome of this 
appeal; rather, the facts of this particular case must be the 
determining factor.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current A1AD disability is 
associated with military service, this claim turns on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for A1AD must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for A1AD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


